Per Curiam.
A suit in which the wife of a named decedent and his children, who were all sui juris, joined as plaintiffs, was brought to recover upon an account due the decedent by one who had purchased certain articles, it being alleged that the estate represented by the plaintiffs owed no debts and that there was no administration. The suit was brought, not against the original debtor, but, subsequently to his death, against the administrator of the sole heir of the debtor’, the administrator having Sold real estate which the heir referred to had taken possession of and claimed as his own. Held:
1. This suit could not bo maintained by the wife and heirs of the deceased creditor. Civil Code, § 3929; Smith v. Turner, 112 Ga. 533 (37 S. E. 705); Hill v. Maffett, 3 Ga. App. 89 (59 S. E. 325).
2. While there is an equitable feature in this suit, it relates to the making of the administrator referred to a party defendant, instead of having administration upon the original debtor’s estate for the purpose of having his administrator made the defendant, and does not affect the rule that a suit on an account can only be maintained by the administrator of the deceased creditor.

Judgment affirmed.


All the Justices concur.